DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/01/2022 has been entered.

Regarding Claims 11-23. Cancelled.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
3.          Previous rejection is withdrawn in view of the Applicant’s amendment filed on 09/01/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Iqbal et al., “Blind noise estimation and denoising filter for recovery of microquake signals” Exploration Geophysics, June 2019 (hereinafter Iqbal) in views of Verdon et al., “Monitoring Carbon Dioxide storage using passive seismic technique,” Proceedings of the Institution of the Civil engineers (2011) (cited by the Applicant), Lien et al., US-PGPUB 2007/0187170 (hereinafter Lien) and Ciezobka et al., US-PGPUB 2017/0226838 (hereinafter Ciezobka)

          Regarding Claim 1. Iqbal discloses monitoring microseismic activity (Abstract), comprising: 
recording, by surface-mounted geophones in a predetermined arrangement, seismic observation data (page 2, lines 6-10); 
iteratively performing, by processing circuitry (page 12, section D): 
estimating an observation correlation matrix by: dividing the seismic observation data into data segments of length N (page 5, lines 10), determining correlation elements by sliding a correlation estimation window (CEW) of length L and a filter design window (FDW) of length N, N < L, over the seismic observation data, where N and L are natural numbers, and summing correlations of a data element in one of the data segments of length N for each data segment in the CEW to obtain the observation correlation matrix as a matrix of N x N observation correlation elements (pages 8-9, entire section III. A)

estimating a noise correlation matrix using the seismic observation data converted to a frequency-domain while sliding the CEW and the FDW over the seismic observation data to obtain a matrix of N x N noise correlation elements (pages 9-11, entire section III. B)

structuring a linear filter for each CEW based on a difference between the observation correlation matrix and the noise correlation matrix (page 12, section D, designing the filter); recovering seismic signals by applying the linear filter to the seismic observation data (page 12, section D, denoising the data) and displaying the seismic observation data and the recovered seismic signals as an indication of the microseismic activity (Figs. 2-10)

Iqbal further discloses CO2 storage and reservoir monitoring (page 2, lines 1-5)

Iqbal does not explicitly disclose fracking a geologic formation contain and oil and/or gas reservoir, injecting CO2 into the fracked geologic formation to produce oil and/or gas from the geological formation, during the injecting or during the fracking, monitoring microseismic activity by: recording, by a combination of surface-mounted geophones and geophones placed in boreholes, wherein the surface-mounted geophones are disposed in a predetermined arrangement star pattern with radial arms extending from a center

Verdon discloses monitoring carbon dioxide storage and seismic activity, including injecting CO2 into the fracked geologic formation to produce oil and/or gas from the geological formation (Abstract; Introduction section outlining the entire paper) and usage of geophones (Section 2, Event location methods and survey design; Section 3: Case studies; Conclusion)

Ciezobka discloses seismic recording, by a combination of surface-mounted geophones and geophones placed in boreholes (Paragraph [0117]; Fig. 13)

Lien discloses placing the geophone in a star pattern with radial arms extending from a center (Fig. 3; Paragraph [0035])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Verdon, Ciezobka and Lien and frack a geologic formation contain and oil and/or gas reservoir, inject CO2 into the fracked geologic formation to produce oil and/or gas from the geological formation, and during the injecting or during the fracking, accurately map and monitor microseismic activity by: recording, by a combination of surface-mounted geophones and geophones placed in boreholes, wherein the surface-mounted geophones are disposed in a predetermined arrangement star pattern with radial arms extending from a center, so as to accurately determine the risk posed to the security of the storage.

          Regarding Claim 2. Iqbal discloses the estimating the noise correlation matrix includes converting N data elements of the seismic observation data into frequency domain and estimating a power spectrum with the converted seismic observation data, wherein the power spectrum is determined by taking the absolute square of each of the N elements of the converted seismic observation data (page 10, Step 1)

tracking a minimum of the power spectrum by averaging past values of the power spectrum (page 10, step 2, tracking of the minimum), comparing a ratio of the power spectrum to a local minimum of the power spectrum with a frequency-dependent threshold to obtain an event-presence probability (page 10, step 3), calculating a time-frequency smoothing factor based on the event-presence probability (page 11, step 4); and updating the estimated power spectrum using the smoothing factor (page 11, step 5)

          Regarding Claim 3. Iqbal discloses the geophones are three component geophones, and the dividing includes dividing the seismic observation data for each of three components of respective three component geophones (page 2, lines 6-10)

          Regarding Claim 4. Iqbal discloses the estimating the observation correlation matrix includes determining the average of the correlations estimated from adjacent traces received from the three component geophones (page 9, section A)

          Regarding Claim 5. Iqbal discloses the linear filter is a Wiener filter (page 4, section II), and the structuring the filter includes adding a non-negative regularization parameter (page 1, section C)

          Regarding Claim 6. Iqbal discloses a ratio of the length N of the FDW and the length L of the CEW in the sliding during the estimating an observation correlation matrix and the estimating a noise correlation matrix is 0.1 (Fig. 6)

          Regarding Claim 7. Iqbal discloses the dividing seismic observation data includes dividing seismic observation data that is non-stationary (page 6, Remark 2)

          Regarding Claim 8. Iqbal discloses the estimating the observation correlation matrix includes sliding the CEW to partially overlap with each other (Fig. 3)

          Regarding Claim 9. Iqbal discloses estimating the observation correlation matrix is performed using L - N data elements (page 9)

          Regarding Claim 10. Iqbal discloses the sliding includes moving both the FDW and the CEW after estimating the noise correlation matrix (Fig. 3)

Response to Arguments
Applicant's arguments and Declaration filed 11/16/2022 have been fully considered but they are not persuasive. 
The Applicant states in the Declaration that other authors listed in the cited Iqbal publication were students/technical assistants working under the control of the inventors, and were not themselves the co-inventors of the subject matter claimed in the instant application.
          In Response, the Examiner foremost, states that students (masters and PhD students) commonly publish journal papers with their advising professors (or principal investigators), and their placement in the author listing in the published journal depends on the degree of their contribution. Thus, it is common for the student doing the research to be listed as the first author and the advising professor to be listed last. Having said that, at least for the last author listed (Azzedine Zerguine) in the Iqbal publication used in the rejection (Iqbal et al., “Blind noise estimation and denoising filter for recovery of microquake signals” Exploration Geophysics, June 2019), he appears to be a professor and a senior member of the IEEE, and not a student nor technical assistant contrary to the Applicant’s Declaration. 
          Applicant’s submissions are inconsistent and requires clarification. The Examiner respectfully requests the followings, all in the affidavit: 
a) Explanation as to why the Iqbal reference was not originally filed in the IDS.
b) Explanation as to why the Declaration to overcome the Iqbal was not filed right after the Non-final rejection, sent on 01/20/2022.
c) Explanation as to why other author’s “lack of” contribution to the subject matter claimed in the instant application was not included in the Declaration, but rather in the Applicant’s argument section.
          The Examiner further requests separate affidavits from all other authors listed in the Iqbal publication, explaining their professional position, their contribution to the Iqbal publication/subject matter claimed in the instant application, their contact information, signatures and date the affidavit is signed. 
          
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2857